764 N.W.2d 788 (2009)
Daniel H. WHITMAN, George Klingspon, Etta Klingspon, Edward Howard, Lois Howard, Larry Piccoli and Mary Piccoli, Plaintiffs-Appellants,
v.
GALIEN TOWNSHIP and Galien Township Zoning Board of Appeals, Defendants-Appellees.
Docket No. 138570. COA No. 287991.
Supreme Court of Michigan.
May 12, 2009.

Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of the application as to certain parties is considered and it is ordered that the application for leave to appeal is dismissed, with prejudice and without costs, as to the following parties only: George Klingspon, Etta Klingspon, Edward Howard and Lois Howard.